Appeal from a judgment of the County Court of Tioga County (Siedlecki, J.), rendered December 8, 1988, convicting defendant upon her plea of guilty of the crime of robbery in the second degree.
Defendant claims that County Court should have conducted a limited interrogation, if not a full evidentiary hearing, before it sentenced her to a term of imprisonment greater than that to which the court agreed at the time of her plea. Prior to imposing sentence, County Court fully explained, and defendant said she understood, that it could not in good conscience adhere to the plea agreement and impose the promised sentence of 2 to 6 years’ imprisonment because she left the jurisdiction and only appeared because an arrest *834warrant had been issued against her. Defense counsel then utilized his opportunity to be heard at this time. County Court then allowed defendant, on two separate occasions, to withdraw her guilty plea, which she declined to do. Finally, not only did all of the parties agree that a greater sentence was justified, but the District Attorney agreed that, as a result, a bail-jumping charge would not be pursued against defendant. Under all of these circumstances, County Court did not commit any error in imposing a sentence of 3 to 9 years’ imprisonment (see, People v Fludd, 137 AD2d 764, 765, lv denied 71 NY2d 1026; cf., People v Esposito, 32 NY2d 921, 923).
Judgment affirmed. Casey, J. P., Mikoll, Yesawich, Jr., Mercure and Crew III, JJ., concur.